DETAILED ACTION

Claim Status
	Applicant’s amendment filed 23 December 2020 has been entered. Claims 1-16 are pending. Claims 1-16 are currently under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show or explain the construction of the EtNMT gene-knockout plasmid pCRISPR::EtNMT as described in the specification. FIG. 2 does not contain any indication of construction steps that a person of ordinary skill in the art could reasonably understand. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because FIG. 2 contains unlabeled portions of the drawing. Beneath the plasmid depiction and above the sequences listed there are multiple unlabeled images presumably pertaining to where the construction of the plasmid is taking place; furthermore, in the first sequence listed there is an unlabeled triangle. The third sequence listed also contains a sequence between the number five and the “gRNA backbone”, the number five should be labelled as five-prime and the three-prime end of the sequence should be labelled as such. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:

Specific deficiency – Nucleotide and/or amino acid sequences appearing in FIG. 2 are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. The incorporation by reference paragraph lists the size of the ASCII file in kilobytes. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

	Specification	
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 
The phrase “Q5 hot star high-Fidelity 2x Master Mix” (p. 2, 5-6, 12, etc.…) should read “Q5 hot start high-Fidelity 2x Master Mix”.  Misspelled terms throughout the specification are deemed unclear due to the potential for misunderstanding as to what exactly is being used in the invention. 
The phrase “every 10 µl of a system for the KLD reaction comprises: amplification product: 1 µl, 2x KLD reaction buffer: 5 µl, l0x KLD enzyme Mix: 1 µl, and Nuclease-free water: 3 µl; and the KLD reaction is conducted at 25°C to 30°C for 5 min” (p. 2, 6, etc.) should read “every 10 µl of a system for the KLD reaction comprises: amplification product: 1 µl; 2x KLD reaction buffer: 5 µl; l0x KLD enzyme Mix: 1 µl; and Nuclease-free water: 3 µl; and the KLD reaction is conducted at 25°C to 30°C for 5 min”. There are multiple instances of lists with items containing a colon themselves separated by commas (i.e. item A: 5 µl, item B: 3 µl, etc.), it is proper to write a list with items containing colons themselves as separated by semi-colons (i.e. i.e. item A: 5 µl; item B: 3 µl; etc.). The list itself becomes very unclear when semi-colons are not used.

Claim Objections
Claims 1-16 are objected to because of the following informalities.

Regarding claim 1, line 2 reads “Eimeria tenella, comprising: mixing sporozoites of Eimeria tenella comprising with a pCRISPR::EtNMT… and subjecting a resulting mixture to electrotransformation…”. The claim should read “Eimeria tenella, comprising: a. mixing sporozoites of Eimeria tenella comprising with a pCRISPR::EtNMT… b. subjecting a resulting mixture to electrotransformation…”. When listing steps of a method, it is proper to denote the steps individually with a numbering method (i.e. “a. Step one; b. step two; etc…). As the claim is currently written, it is unclear if the mixing step happens at the same time as the electrotransformation step.

Regarding claim 2, line 3 reads “(0.5-1.5 x 107) sporozoites : (3-8) µg : (0.5-1.5) µg.” The claim should read “0.5-1.5 x 107 sporozoites : 3-8 µg : 0.5-1.5 µg.”

Regarding claim 3, in a similar fact pattern to claim 1, when listing methods steps it is proper to denote the steps individually with a numbering method. Lines 7-8 contain the phrases “SEQ ID No. 1” and “SEQ ID No. 2”; the claim should read “SEQ ID NO: 1” and “SEQ ID NO: 2”. Furthermore, when describing the primers via a nucleotide sequence (i.e. lines 7-8), the claim should read “wherein the…primer has”.

Regarding claim 4, line 2 reads “Q5 hot star high-Fidelity 2x Master Mix”, the claim should read “Q5 hot start high-Fidelity 2x Master Mix”. 

Regarding claim 5, in a similar fact pattern to claim 1, when listing methods steps it is proper to denote the steps individually with a numbering method.

Regarding claim 6, the lines 1-4 read “every 10 µl of a system for the KLD reaction comprises: amplification product: 1 µl, 2x KLD reaction buffer: 5 µl, l0x KLD enzyme Mix: 1 µl, and Nuclease-free water: 3 µl; and the KLD reaction is conducted at 25°C to 30°C for 5 min”, the claim should read “every 10 µl of a system for the KLD reaction comprises: amplification product: 1 µl; 2x KLD reaction buffer: 5 µl; l0x KLD enzyme Mix: 1 µl; and Nuclease-free water: 3 µl; and the KLD reaction is conducted at 25°C to 30°C for 5 min”. 

Regarding claim 7, in a similar fact pattern to claim 1, when listing methods steps it is proper to denote the steps individually with a numbering method. Furthermore, lines 2-3 read “ligating upstream 5'UTR of an EtNMT gene, DHFR-TS*, and downstream 3'UTR of the EtNMT gene…”. The claim should read “ligating upstream of a 5'UTR of an EtNMT gene, DHFR-TS*, and downstream of a 3'UTR of the EtNMT gene…”.

Regarding claim 8, in a similar fact pattern to claim 6, when items in a list contain colons within themselves it is proper to separate the items of the list by semi-colons instead of commas. Furthermore, line 3 reads “upstream 5'UTR of EtNMT gene: 1 l, downstream 3'UTR of EtNMT gene…”. The claims should read “upstream of a 5'UTR of the EtNMT gene: 1 l, downstream of a 3'UTR of the EtNMT gene

Regarding claim 9, in a similar fact pattern to claim 1, when listing methods steps it is proper to denote the steps individually with a numbering method.

Regarding claim 10, lines 2-3, 5-6, and 8-9 read “SEQ ID No. (number)”. The claims should read “SEQ ID NO: (number)”.

Regarding claim 11, in a similar fact pattern to claim 1, when listing methods steps it is proper to denote the steps individually with a numbering method. Lines 8-9 read “SEQ ID No. (number)”; the claims should read “SEQ ID NO: (number)”. Furthermore, when describing the primers via a nucleotide sequence (i.e. lines 7-8), the claim should read “wherein the…primer has”.

Regarding claim 12, line 2 reads “Q5 hot star high-Fidelity 2x Master Mix”, the claim should read “Q5 hot start high-Fidelity 2x Master Mix”.

Regarding claim 13, in a similar fact pattern to claim 1, when listing methods steps it is proper to denote the steps individually with a numbering method.

Regarding claim 14, in a similar fact pattern to claim 6, when items in a list contain colons within themselves it is proper to separate the items of the list by semi-colons instead of commas. 

Regarding claim 15, in a similar fact pattern to claim 1, when listing methods steps it is proper to denote the steps individually with a numbering method. In a similar fact pattern to claim 6, when items in a list contain colons within themselves it is proper to separate the items of the list by semi-colons instead of commas. Furthermore, lines 2-3 read “upstream 5'UTR of an EtNMT gene, DHFR-TS*, and downstream 3'UTR of the EtNMT gene…”. The claims should read “upstream of a 5'UTR of an EtNMT gene: DHFR-TS*, and downstream of a 3'UTR of the EtNMT gene…”.

Regarding claim 16, in a similar fact pattern to claim 6, when items in a list contain colons within themselves it is proper to separate the items of the list by semi-colons instead of commas.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 1, claims 2-16 dependent therefrom, the phrase “a resulting mixture” renders the claim indefinite because it is unclear if “a resulting mixture” is the mixture of sporozoites and plasmids or a different mixture. 

Regarding claim 2, claims 11-16 dependent therefrom, the phrases “(3-8) µg : (0.5-1.5) µg” renders the claim indefinite because it is unclear what substance the measured amounts of micrograms refer to. Although the claim does state that both a pCRISPR::EtNMT and pEtNMT::DHFR plasmid are present, it is not clear which microgram values are directed to which plasmid. Furthermore, the limitations in parentheses are indefinite because it is unclear if they are required or not by the claim.

Regarding claim 3, claims 4-6 dependent therefrom, and claim 11, claims 12-14 dependent therefrom, the claims are directed to a method of constructing plasmids, it is unclear how they relate to a method of knocking out a gene. Furthermore, the phrase “a construction method” renders the claims indefinite because it is unclear if there are additional methods that are encompassed by the claims.

Regarding claims 4-5 and 12-13, the claims contain the trademark/trade name “Q5” when referencing a “hot star high-Fidelity 2x Master Mix”. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, although the specification does describe a Q5 site-directed mutagenesis kit, it is not stated in the specification what is present in the claimed “Q5 hot star high-Fidelity Master Mix” and, accordingly, the identification/description is indefinite.

Regarding claims 6 and 14, the claims contains the trademark/trade name “KLD” when referencing both a “reaction buffer” and an “enzyme Mix”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, although the specification does state that the KLD mixture includes mixed kinase, ligase, DpnI enzyme, and a buffer in which all enzymes remain active (p. 13), there is no mention about the respective amounts of each of the components the enzyme mixture nor a description of the reaction buffer used in the specification; therefore, the identification/description of both the “KLD” enzyme mix and reaction buffer is indefinite.

Regarding claim 7, claim 8 dependent therefrom, and claim 15, claim 16 dependent therefrom, the claims are directed to a construction method. It is unclear how the construction method relates to a method of knocking out a gene. Furthermore, the phrase “a construction method” renders the claims indefinite because it is unclear if there are additional methods that are encompassed by the claims.

Regarding claims 8 and 16, the claims contains the trademark/trade name “In-fusion” when referencing an “enzyme premixture”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE T REGA whose telephone number is (571)272-2073. The examiner can normally be reached M-R 8:30-4:30, every other F 8:30-4:30 (EDT/EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE THOMAS REGA/Examiner, Art Unit 1636                                                                                                                                                                                                        
/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636